UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-1607


HARALD SCHMIDT,

                  Plaintiff - Appellant,

          v.

CITIBANK (SOUTH DAKOTA) N.A.,

                  Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. James C. Cacheris, Senior
District Judge. (1:08-cv-00165-JCC-JFA)


Submitted:   February 8, 2010               Decided:   March 9, 2010


Before MICHAEL, MOTZ, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Harald Schmidt, Appellant Pro Se.          Laura Metcoff     Klaus,
GREENBERG TRAURIG, LLP, Washington, DC, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Harald   Schmidt   appeals          the   district     court’s    order,

inter    alia,     confirming     an   arbitration            award    and     awarding

attorneys’       fees   and    expenses       in     favor    of    Citibank     (South

Dakota) N.A.       We have reviewed the record and find no reversible

error.     Accordingly, we affirm for the reasons stated by the

district court.         Schmidt v. Citibank, No. 1:08-cv-00165-JCC-JFA

(E.D.    Va.    Apr.    10,   2009).      We       dispense   with     oral    argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                                               AFFIRMED




                                          2